DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4 and 6 are amended.
Claims 1-3 and 7-9 are canceled.
Claims 10-20 are new.
Claims 4-6 and 10-20 are pending.

Response to Remarks
35 U.S.C. § 112(f)
Applicant’s cancellation of claims 1-3 and 7-9 have rendered this interpretation moot.

35 U.S.C. § 112(a)
Applicant’s amendments and remarks overcome this ground of rejection.  Accordingly, this ground of rejection is withdrawn.

35 U.S.C. § 112(b)
Applicant’s cancellation of claims 1-3 and 7-9 have rendered this rejection moot.


35 U.S.C. § 101
Applicant’s cancellation of claims 1-3 and 7-9 have rendered this rejection moot.

35 U.S.C. § 103
Applicant’s arguments with respect to claim(s) 4-6 and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2015/0220948 to Cooper et al. in view of U.S. Patent Pub. No. 2002/0163432 to Higgins.
Per Claim 4: Cooper discloses:
An electronic voting device, comprising: a liquid resistant housing; (see Cooper at ¶ 30: FIG. 3 is a functional block diagram of one embodiment of a typical wireless communication device, such as one of the wireless communication devices shown in FIG. 1.)
an electronic display screen, wherein the electronic voting device is configured to receive an input from a server, and wherein the input corresponds to a particular image from a plurality of images to be displayed via the electronic display screen; (see Cooper at ¶ 34: User interface 306 may additionally comprise one or more liquid crystal displays (LCDs), one or more light emitting diode displays (LEDDs), one or more light emitting diodes (LEDs), light arrays, or any other type of visual display.  See also 
a sensor at least partially overlapping the displayed image, wherein the sensor is configured to detect [[a fluid stream]] impinging upon the electronic display screen, and upon detecting the impinging [[fluid]], the sensor is configured to register a vote, wherein the electronic voting device is configured to transmit an output to a server, and wherein the output corresponds to the vote to be registered on the server. (see Cooper at ¶ 34: User interface 306 may comprise one or more touchscreens, pushbuttons, switches, sensors, keypads, and/or microphones that generate electronic signals for use by processor 300 upon initiation by customers.  See also ¶ 43: At block 404, the customers who receive the identification of goods or services from server 102 review goods or services using their respective wireless communication devices and/or public viewing monitor(s) 124 and select, vote, elect, or otherwise choose one or more preferred goods or services.  See also ¶ 46: At block 406, at least some of the customers, via their wireless communication devices, transmit their election(s) to server 102.)
Cooper discloses that the voting is performed by contact, rather than fluid impingement as claimed.  However, Higgins, an analogous art of urine flow contact sensors, discloses a sensor configured to detect fluid impingement, as claimed (see ¶ 39: Operation commences, as shown in enclosure 100, when urine flow contacts sensors on indicator or meter to activate the system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device, which has a variety of sensors, as disclosed in Cooper, to use one of the sensors to detect fluid, as disclosed in Higgins.  The claimed invention would have been obvious because it is one of a limited number of ways to 

Per Claim 5: The combination of Cooper and Higgins discloses the subject matter of claim 4, from which claim 5 depends.  Cooper further discloses:
wherein the image is selected from the group consisting of an actor, an actress, an automobile, a consumer product, a media outlet, and entertainment media, a sports team, an individual, a political figure, and a religious symbol. (see Cooper at ¶ 42: At block 402, the identification of goods or services generated at block 400 is received by one or more wireless communication devices and/or public viewing monitor(s) 124 located in venue 116.)

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper and Higgins as applied to claim 4 above, and further in view of U.S. Patent Pub. No. 2015/0052678 to Bayley et al.
Per Claim 6: The combination of Cooper and Higgins discloses the subject matter of claim 4, from which claim 6 depends.  However, the combination of Cooper and Higgins fails to disclose, but Bayley, an analogous art of bathroom displays, discloses:
wherein the electronic voting device is fixably attached to an apparatus selected from the group consisting of a urinal, a sink, a toilet, and a bidet. (see Bayley at ¶ 15: The lavatory system may include a display screen attached to the basin for displaying either active text-based information and/or active graphical information that includes advertising and time usage of the lavatory system.)
.

Claims 10, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Bayley.
Per Claim 10: Cooper discloses:
An electronic voting system, comprising: (see Cooper at Abstract: Described are a system, method, and apparatus for providing on-site election services.)
a voting kiosk configured to receive a first user input, wherein said first user input corresponds to a selected voting category from a plurality of voting categories; (see Cooper at ¶ 22: In one embodiment, server 102/110 provides customers with a sub-set, or sub-selection, of goods and services regularly offered to customers. For example, a restaurant may offer a standard menu of food and beverages to their customers electronically via each customer's wireless communication device, i.e., a digital menu provided by server 102/110. The sub-set, or sub-selection, of goods and services may comprise, for example, a selection of three appetizers from ten appetizers normally offered to customers on the digital menu.)
a voting device in communication with said voting kiosk, wherein said voting device comprises a sensor configured to detect a second user input. (see Cooper at ¶ 19: Each of the wireless communication devices 104, 106, and 108 comprise a portable electronic computing device capable of wireless communication with server 102/110, such See also ¶ 34: User interface 306 may comprise one or more touchscreens, pushbuttons, switches, sensors, keypads, and/or microphones that generate electronic signals for use by processor 300 upon initiation by customers.)
However, Cooper fails to disclose, but Bayley discloses:
a fluid-containing basin, wherein an image is displayed on said fluid-containing basin based on [[said selected voting category]]; (see Bayley at ¶ 14: The lavatory system may include a display screen attached to the basin for displaying either active text-based information and/or active graphical information that includes advertising and time usage of the lavatory system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cooper to include a basin, as disclosed in Bayley, that displays a selected image, as disclosed in Cooper.  The claimed invention would have been obvious as it is a matter of simple substitution of which image to display.

Per Claim 14: The combination of Cooper and Bayley discloses the subject matter of claim 10, from which claim 14 depends.  However, Cooper fails to disclose, but Bayley discloses:
wherein said voting device is replaceably positioned in said fluid-containing basin. (see Bayley at ¶ 14: The lavatory system may include a display screen attached to the basin for displaying either active text-based information and/or active graphical information that includes advertising and time usage of the lavatory system.)


Per Claim 16: The combination of Cooper and Bayley discloses the subject matter of claim 10, from which claim 16 depends.  Cooper further discloses:
wherein said image and said sensor overlap one another. (see Cooper at ¶ 34: User interface 306 may comprise one or more touchscreens, pushbuttons, switches, sensors, keypads, and/or microphones that generate electronic signals for use by processor 300 upon initiation by customers.)

Per Claim 17: The combination of Cooper and Bayley discloses the subject matter of claim 10, from which claim 17 depends.  Cooper further discloses:
said plurality of voting categories comprise a first voting category and a second category, wherein a first image is displayed when said selected voting category is said first voting category, wherein a second image is displayed when said selected voting category is said second voting category, and wherein said first image is different than said second image. (see Cooper at ¶ 22: For example, a restaurant may offer a standard menu of food and beverages to their customers electronically via each customer's wireless communication device, i.e., a digital menu provided by server 102/110. The sub-set, or sub-selection, of goods and services may comprise, for example, a selection of three appetizers from ten appetizers normally offered to customers on the digital menu.)

Per Claim 18: Cooper discloses:
An electronic voting system, comprising: (see Cooper at Abstract: Described are a system, method, and apparatus for providing on-site election services.)
a voting device attachable to said fluid-containing basin, wherein said voting device causes an image to be displayed in said fluid-containing basin, wherein said voting device comprises a sensor system configured to detect an input, and wherein at least a portion of said displayed image and said sensor system overlap; (see Cooper at ¶ 19: Each of the wireless communication devices 104, 106, and 108 comprise a portable electronic computing device capable of wireless communication with server 102/110, such as a Smartphone, tablet computer, laptop computer, or any other device capable of wireless communications with a cellular data network or a local data network such as a Wi-Fi LAN provided by wireless router 114. See also ¶ 34: User interface 306 may comprise one or more touchscreens, pushbuttons, switches, sensors, keypads, and/or microphones that generate electronic signals for use by processor 300 upon initiation by customers.  See also ¶ 43: At block 404, the customers who receive the identification of goods or services from server 102 review goods or services using their respective wireless communication devices and/or public viewing monitor(s) 124 and select, vote, elect, or otherwise choose one or more preferred goods or services.)
an external server in signal communication with said voting device, wherein said external server is configured to receive said detected input from said sensor system of said voting device. See also 
However, Cooper fails to disclose, but Bayley discloses:
a fluid-containing basin, wherein an image is displayed on said fluid-containing basin, (see Bayley at ¶ 14: The lavatory system may include a display screen attached to the basin for displaying either active text-based information and/or active graphical information that includes advertising and time usage of the lavatory system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cooper to include a basin, as disclosed in Bayley, that displays a selected image, as disclosed in Cooper.  The claimed invention would have been obvious as it is a matter of simple substitution of which image to display.

Per Claim 19: The combination of Cooper and Bayley discloses the subject matter of claim 18, from which claim 19 depends.  Cooper further discloses:
further comprising a voting kiosk, wherein said voting kiosk is configured to receive a user input corresponding to a desired voting category. (see Cooper at ¶ 22: In one embodiment, server 102/110 provides customers with a sub-set, or sub-selection, of goods and services regularly offered to customers. For example, a restaurant may offer a standard menu of food and beverages to their customers electronically via each customer's wireless communication device, i.e., a digital menu provided by server 102/110. The sub-set, or sub-selection, of goods and services may comprise, for example, a selection of three appetizers from ten appetizers normally offered to customers on the digital menu.)

Per Claim 20: 
wherein said voting kiosk is positioned externally to said fluid-containing basin. (see Cooper at ¶ 17: System 100 may optionally include remote server 110 in communication with server 102 via wide area network 112 and wireless router 114.)

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper and Bayley as applied to claim 10 above, and further in view of U.S. Patent Pub. No. 2003/0084599 to Elul.
Per Claim 11: The combination of Cooper and Bayley discloses the subject matter of claim 10, from which claim 11 depends.  However, the combination of Cooper and Bayley fails to disclose, but Elul, an analogous art of restroom displays, discloses:
wherein said fluid-containing basin comprises a urinal. (see Elul at ¶ 13: FIG. 4 illustrates a setup suitable for urinals and washbasins, showing urinal 13, washbasin 14 and the corresponding displays 103, 104.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bayley such that the display is attached to a urinal as disclosed in Elul.  The claimed invention would have been obvious as it is a simple substitution of one basin type for another.

Per Claim 12: The combination of Cooper and Bayley discloses the subject matter of claim 10, from which claim 12 depends.  However, the combination of Cooper and Bayley fails to disclose, but Elul discloses:
wherein said fluid-containing basin comprises a toilet. (see Elul at Claim 1: lacement of said source or plurality of sources of entertainment, educational material and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bayley such that the display is attached to a urinal as disclosed in Elul.  The claimed invention would have been obvious as it is a simple substitution of one basin type for another.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper and Bayley as applied to claim 10 above, and further in view of Higgins.
Per Claim 13: The combination of Cooper and Bayley discloses the subject matter of claim 10, from which claim 13 depends.  However, the combination of Cooper and Bayley fails to disclose, but Higgins discloses:
wherein said second user input comprises a fluid stream. (see Higgins at ¶ 39: Operation commences, as shown in enclosure 100, when urine flow contacts sensors on indicator or meter to activate the system.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wireless communication device, which has a variety of sensors, as disclosed in Cooper, to use one of the sensors to detect fluid, as disclosed in Higgins.  The claimed invention would have been obvious because it is one of a limited number of ways to interact with the wireless communication device.  In other words, it would have been obvious to try such a modification.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper and Bayley as applied to claim 10 above, and further in view of U.S. Patent No. 6,168,531 to Adamson et al.
Per Claim 15: The combination of Cooper and Bayley discloses the subject matter of claim 10, from which claim 15 depends.  However, the combination of Cooper and Bayley fails to disclose, but Adamson, an analogous art of basin-based gaming, discloses:
wherein said image is projected onto said fluid-containing basin. (see Adamson at 1:48-51: an imaging device producing an image within the bowl-shaped member, the image viewable from a viewing position looking down into the top of the bowl-shaped member.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bayley so that images are projected as disclosed in Adamson.  The claimed invention would have been obvious as there are a limited number of ways to display an image in the basin and it would have been obvious to try projecting an image.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 6,772,245 discloses a toilet training device has a target sensor for sensing an impact of urine, a first suction cup for securing the target sensor to a toilet, a music box for providing a feedback, and an insulated electric wire for connecting the target sensor with the music box. The target sensor can be positioned unobtrusively within the 
U.S. Patent Pub. No. 2002/0103696 discloses a system and method for facilitating high-density interactive voting (such as during a live event) using a computer network and tabulating and providing voting results in real-time. In general, the high-density interactive voting system of the present invention includes five major components that reside on the voting network: (1) a Live Event Wizard; (2) a Live Event Staging Component; (3) a Live Event Database; (4) a Live Event Object (LEO); and (5) a Live Event Display Engine. The Live Event Wizard is enables a user to quickly and easily create polling questions for distribution and presentation to a voter. The Live Event Staging Component ensures the validity of the polling questions and sends a copy of a live event definition and the polling questions to the Live Event Database. The Live Event Database tabulates current voting results at specified (or pre-determined) time intervals and performs statistical calculations of voting results. The present invention also includes a Live Event Object (LEO) that resides and remains in memory (such as random access memory (RAM)). The LEO establishes and maintains persistent connections with the Live Event Database such that these connections do not have to be continually opened and closed, thus greatly reducing the burden on the server and increasing system performance. The Live Event Display Engine receives the live event definition from the LEO and renders the definition and results on a display device for voters to view.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083. The examiner can normally be reached 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685